UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7455


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS NEIL PICKETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:04-cr-00047-F-1; 7:14-cv-00050-F)


Submitted:   February 12, 2015            Decided:   February 18, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Neil Pickett, Appellant Pro Se.    Eric David Goulian,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Thomas Neil Pickett seeks to appeal from the district

court’s order construing his motion to correct a clerical error

as    a   28    U.S.C.      § 2255    (2012)         motion,    and    dismissing       it   as

successive.           The    order     is    not      appealable       unless    a     circuit

justice        or   judge    issues    a    certificate         of    appealability.         28

U.S.C. § 2253(c)(1)(B) (2012).                       A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this      standard     by    demonstrating           that   reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El       v.   Cockrell,       537    U.S.    322,   336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural          ruling    is      debatable,        and     that     the     motion      or

underlying habeas application states a debatable claim of the

denial of a constitutional right.                       Reid v. Angelone, 369 F.3d

363, 371 (4th Cir. 2004).

                We have independently reviewed the record and conclude

that Pickett has not made the requisite showing.                               Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense       with    oral     argument        because    the    facts    and    legal

                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3